


110 HR 1275 IH: American Dream

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1275
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Berman (for
			 himself, Mr. Lincoln Diaz-Balart of
			 Florida, Ms.
			 Roybal-Allard, and Ms.
			 Ros-Lehtinen) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 to permit States to determine State residency for
		  higher education purposes and to authorize the cancellation of removal and
		  adjustment of status of certain alien students who are long-term United States
		  residents and who entered the United States as children, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Dream
			 Act.
		2.DefinitionsIn this Act:
			(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(2)Uniformed
			 servicesThe term uniformed services has the
			 meaning given that term in section 101(a) of title 10, United States
			 Code.
			3.Restoration of
			 State option to determine residency for purposes of higher education
			 benefits
			(a)In
			 generalSection 505 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
			(b)Effective
			 dateThe repeal under subsection (a) shall take effect as if
			 included in the enactment of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996.
			4.Cancellation of
			 removal and adjustment of status of certain long-term residents who entered the
			 United States as children
			(a)Special rule for
			 certain long-term residents who entered the United States as children
				(1)In
			 generalNotwithstanding any other provision of law and except as
			 otherwise provided in this Act, the Secretary of Homeland Security may cancel
			 removal of, and adjust to the status of an alien lawfully admitted for
			 permanent residence, subject to the conditional basis described in section 5,
			 an alien who is inadmissible or deportable from the United States, if the alien
			 demonstrates that—
					(A)the alien has been
			 physically present in the United States for a continuous period of not less
			 than 5 years immediately preceding the date of enactment of this Act, and had
			 not yet reached the age of 16 years at the time of initial entry;
					(B)the alien has been
			 a person of good moral character since the time of application;
					(C)the alien—
						(i)is
			 not inadmissible under paragraph (2), (3), or (6)(E) of section 212(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(a)); and
						(ii)is
			 not deportable under paragraph (1)(E), (2), or (4) of section 237(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1227(a)); and
						(D)the alien, at the
			 time of application, has been admitted to an institution of higher education in
			 the United States, or has earned a high school diploma or obtained a general
			 education development certificate in the United States.
					(2)WaiverNotwithstanding
			 paragraph (1), the Secretary of Homeland Security may waive the grounds of
			 ineligibility under section 212(a)(2) of the Immigration and Nationality Act,
			 and the grounds of deportability under paragraphs (1)(E) and (2) of section
			 237(a) of such Act, if the Secretary determines that the alien’s removal would
			 result in extreme hardship to the alien, the alien’s child, or (in the case of
			 an alien who is a child) to the alien’s parent.
				(3)ProceduresThe
			 Secretary of Homeland Security shall provide a procedure by regulation allowing
			 eligible individuals to apply affirmatively for the relief available under this
			 subsection without being placed in removal proceedings.
				(b)Termination of
			 continuous periodFor purposes of this section, any period of
			 continuous residence or continuous physical presence in the United States of an
			 alien who applies for cancellation of removal under this section shall not
			 terminate when the alien is served a notice to appear under section 239(a) of
			 the Immigration and Nationality Act (8 U.S.C. 1229(a)).
			(c)Treatment of
			 certain breaks in presence
				(1)In
			 generalAn alien shall not be considered to have failed to
			 maintain continuous physical presence in the United States for purposes of
			 subsection (a)(1)(A) by virtue of brief, casual, and innocent absences from the
			 United States.
				(2)WaiverThe
			 Secretary of Homeland Security may waive breaks in presence beyond brief,
			 casual, or innocent absences for humanitarian purposes, family unity, or when
			 it is otherwise in the public interest.
				(d)Exemption from
			 numerical limitationsNothing in this section may be construed to
			 apply a numerical limitation on the number of aliens who may be eligible for
			 cancellation of removal or adjustment of status under this section.
			(e)Regulations
				(1)Proposed
			 regulationsNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Homeland Security shall publish
			 proposed regulations implementing this section. Such regulations shall be
			 effective immediately on an interim basis, but are subject to change and
			 revision after public notice and opportunity for a period for public
			 comment.
				(2)Interim, final
			 regulationsNot later than 90 days after publication of the
			 interim regulations in accordance with paragraph (1), the Secretary of Homeland
			 Security shall publish final regulations implementing this section.
				(f)Removal of
			 AlienThe Secretary of Homeland Security may not remove any alien
			 who has a pending application for conditional status under this Act.
			5.Conditional
			 permanent resident status
			(a)In
			 general
				(1)Conditional
			 basis for statusNotwithstanding any other provision of law, and
			 except as provided in section 6, an alien whose status has been adjusted under
			 section 4 to that of an alien lawfully admitted for permanent residence shall
			 be considered to have obtained such status on a conditional basis subject to
			 the provisions of this section. Such conditional permanent resident status
			 shall be valid for a period of 6 years, subject to termination under subsection
			 (b).
				(2)Notice of
			 requirements
					(A)At time of
			 obtaining permanent residenceAt the time an alien obtains
			 permanent resident status on a conditional basis under paragraph (1), the
			 Secretary of Homeland Security shall provide for notice to the alien regarding
			 the provisions of this section and the requirements of subsection (c) to have
			 the conditional basis of such status removed.
					(B)Effect of failure
			 to provide noticeThe failure of the Secretary of Homeland
			 Security to provide a notice under this paragraph—
						(i)shall not affect
			 the enforcement of the provisions of this Act with respect to the alien;
			 and
						(ii)shall not give
			 rise to any private right of action by the alien.
						(b)Termination of
			 status
				(1)In
			 generalThe Secretary of Homeland Security shall terminate the
			 conditional permanent resident status of any alien who obtained such status
			 under this Act, if the Secretary determines that the alien—
					(A)ceases to meet the
			 requirements of subparagraph (B) or (C) of section 4(a)(1);
					(B)has become a
			 public charge; or
					(C)has received a
			 dishonorable or other than honorable discharge from the uniformed
			 services.
					(2)Return to
			 previous immigration statusAny alien whose conditional permanent
			 resident status is terminated under paragraph (1) shall return to the
			 immigration status the alien had immediately prior to receiving conditional
			 permanent resident status under this Act.
				(c)Requirements of
			 timely petition for removal of condition
				(1)In
			 generalIn order for the conditional basis of permanent resident
			 status obtained by an alien under subsection (a) to be removed, the alien must
			 file with the Secretary of Homeland Security, in accordance with paragraph (3),
			 a petition which requests the removal of such conditional basis and which
			 provides, under penalty of perjury, the facts and information so that the
			 Secretary may make the determination described in paragraph (2)(A).
				(2)Adjudication of
			 petition to remove condition
					(A)In
			 generalIf a petition is filed in accordance with paragraph (1)
			 for an alien, the Secretary of Homeland Security shall make a determination as
			 to whether the alien meets the requirements set out in subparagraphs (A)
			 through (E) of subsection (d)(1).
					(B)Removal of
			 conditional basis if favorable determinationIf the Secretary
			 determines that the alien meets such requirements, the Secretary shall notify
			 the alien of such determination and immediately remove the conditional basis of
			 the status of the alien.
					(C)Termination if
			 adverse determinationIf the Secretary determines that the alien
			 does not meet such requirements, the Secretary shall notify the alien of such
			 determination and terminate the conditional permanent resident status of the
			 alien as of the date of the determination.
					(3)Time to file
			 petitionAn alien may petition to remove the conditional basis to
			 lawful resident status during the period beginning 180 days before and ending 2
			 years after either the date that is 6 years after the date of the granting of
			 conditional permanent resident status or any other expiration date of the
			 conditional permanent resident status as extended by the Secretary of Homeland
			 Security in accordance with this Act. The alien shall be deemed in conditional
			 permanent resident status in the United States during the period in which the
			 petition is pending.
				(d)Details of
			 petition
				(1)Contents of
			 petitionEach petition for an alien under subsection (c)(1) shall
			 contain information to permit the Secretary of Homeland Security to determine
			 whether each of the following requirements is met:
					(A)The alien has
			 demonstrated good moral character during the entire period the alien has been a
			 conditional permanent resident.
					(B)The alien is in
			 compliance with section 4(a)(1)(C).
					(C)The alien has not
			 abandoned the alien’s residence in the United States. The Secretary shall
			 presume that the alien has abandoned such residence if the alien is absent from
			 the United States for more than 365 days, in the aggregate, during the period
			 of conditional residence, unless the alien demonstrates that alien has not
			 abandoned the alien’s residence. An alien who is absent from the United States
			 due to active service in the uniformed services shall not be considered to have
			 abandoned the alien’s residence in the United States during the period of such
			 service.
					(D)The alien has
			 completed at least 1 of the following:
						(i)The
			 alien has acquired a degree from an institution of higher education in the
			 United States or has completed at least 2 years, in good standing, in a program
			 for a bachelor’s degree or higher degree in the United States.
						(ii)The
			 alien has served in the uniformed services for at least 2 years and, if
			 discharged, has received an honorable discharge.
						(E)The alien has
			 provided a list of all of the secondary educational institutions that the alien
			 attended in the United States.
					(2)Hardship
			 exception
					(A)In
			 generalThe Secretary of Homeland Security may, in the
			 Secretary’s discretion, remove the conditional status of an alien if the
			 alien—
						(i)satisfies the
			 requirements of subparagraphs (A), (B), and (C) of paragraph (1);
						(ii)demonstrates
			 compelling circumstances for the inability to complete the requirements
			 described in paragraph (1)(D); and
						(iii)demonstrates that
			 the alien’s removal from the United States would result in exceptional and
			 extremely unusual hardship to the alien or the alien’s spouse, parent, or child
			 who is a citizen or a lawful permanent resident of the United States.
						(B)ExtensionUpon
			 a showing of good cause, the Secretary of Homeland Security may extend the
			 period of the conditional resident status for the purpose of completing the
			 requirements described in paragraph (1)(D).
					(e)Treatment of
			 period for purposes of naturalizationExcept as otherwise
			 provided under this Act, an alien who is in the United States as a lawful
			 permanent resident on a conditional basis under this section shall be
			 considered to have been admitted as an alien lawfully admitted for permanent
			 residence and to be in the United States as an alien lawfully admitted to the
			 United States for permanent residence. However, the conditional basis must be
			 removed before the alien may apply for naturalization.
			6.ApplicabilityIf, on the date of the enactment of this
			 Act, an alien has satisfied all the requirements of subparagraphs (A) through
			 (D) of section 4(a)(1) and section 5(d)(1)(D), the Secretary of Homeland
			 Security may adjust the status of the alien to that of a conditional resident
			 in accordance with section 4. The alien may petition for removal of such
			 condition at the end of the conditional residence period in accordance with
			 section 5(c) if the alien has met the requirements of subparagraphs (A), (B),
			 and (C) of section 5(d)(1) during the entire period of conditional
			 residence.
		7.Exclusive
			 jurisdiction
			(a)In
			 generalThe Secretary of Homeland Security shall have exclusive
			 jurisdiction to determine eligibility for relief under this Act, except where
			 the alien has been placed into deportation, exclusion, or removal proceedings
			 either prior to or after filing an application for relief under this Act, in
			 which case the Attorney General shall have exclusive jurisdiction and shall
			 assume all the powers and duties of the Secretary until proceedings are
			 terminated, or if a final order of deportation, exclusion, or removal is
			 entered the Secretary shall resume all powers and duties delegated to the
			 Secretary under this Act.
			(b)Stay of removal
			 of certain aliens enrolled in primary or secondary schoolThe
			 Attorney General shall stay the removal proceedings of any alien who—
				(1)meets all the
			 requirements of subparagraphs (A), (B), (C), and (E) of section 4(a)(1);
				(2)is
			 at least 12 years of age; and
				(3)is enrolled full
			 time in a primary or secondary school.
				(c)EmploymentAn
			 alien whose removal is stayed pursuant to subsection (b) may be engaged in
			 employment in the United States, consistent with the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 201 et seq.), and State and local laws governing minimum age
			 for employment.
			(d)Lift of
			 StayThe Attorney General shall lift the stay granted pursuant to
			 subsection (b) if the alien—
				(1)is no longer
			 enrolled in a primary or secondary school; or
				(2)ceases to meet the
			 requirements of subsection (b)(1).
				8.Confidentiality
			 of information
			(a)ProhibitionNo
			 officer or employee of the United States may—
				(1)use the
			 information furnished by the applicant pursuant to an application filed under
			 this Act to initiate removal proceedings against any persons identified in the
			 application;
				(2)make any
			 publication whereby the information furnished by any particular individual
			 pursuant to an application under this Act can be identified; or
				(3)permit anyone
			 other than an officer or employee of the United States Government or, in the
			 case of applications filed under this Act with a designated entity, that
			 designated entity, to examine applications filed under this Act.
				(b)Required
			 DisclosureThe Attorney General or the Secretary of Homeland
			 Security shall provide the information furnished under this section, and any
			 other information derived from such furnished information, to—
				(1)a
			 duly recognized law enforcement entity in connection with an investigation or
			 prosecution of an offense described in paragraph (2) or (3) of section 212(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1182(a)), when such
			 information is requested in writing by such entity; or
				(2)an official
			 coroner for purposes of affirmatively identifying a deceased individual
			 (whether or not such individual is deceased as a result of a crime).
				(c)PenaltyWhoever
			 knowingly uses, publishes, or permits information to be examined in violation
			 of this section shall be fined not more than $10,000.
			9.Expedited
			 processing of applications; prohibition on feesRegulations promulgated under this Act shall
			 provide that applications under this Act will be considered on an expedited
			 basis and without a requirement for the payment by the applicant of any
			 additional fee for such expedited processing.
		10.Higher education
			 assistanceNotwithstanding any
			 provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) or any
			 provision of Title IV of the Personal Responsibility and Work Opportunity
			 Reconciliation Act of 1996 (8 U.S.C. 1601 et seq.), with respect to Federal
			 financial education assistance, an alien who is lawfully admitted for permanent
			 residence under this Act and has not had the conditional basis removed shall
			 not be eligible for—
			(1)Federal Pell grants
			 under part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a
			 et seq.); and
			(2)Federal
			 supplemental educational opportunity grants under part A of title IV of that
			 Act (20 U.S.C. 1070b et seq.).
			11.GAO
			 reportNot later than 7 years
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit a report to the Committees on the Judiciary of the Senate
			 and the House of Representatives setting forth—
			(1)the number of
			 aliens who were eligible for cancellation of removal and adjustment of status
			 under section 4(a);
			(2)the number of
			 aliens who applied for adjustment of status under section 4(a);
			(3)the number of
			 aliens who were granted adjustment of status under section 4(a); and
			(4)the number of
			 aliens whose conditional permanent resident status was removed under section
			 5.
			
